                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE


 TQ DELTA, LLC,

                               Plaintiff;

                 v.                                Civil Action No. 13-cv-1835-RGA

 2WIRE, INC.,

                               Defendant.


                                  MEMORANDUM OPINION


Brian E. Farnan, Michael J. Farnan, FARNAN LLP, Wilmington, DE; Peter J. McAndrews,
Rajendra A. Chiplunkar, Ashley M. Ratycz, MCANDREWS, HELD & MALLOY, LTD.,
Chicago, IL,

Attorneys for Plaintiff.

Jody C. Barillare, MORGAN LEWIS & BOCKIUS LLP, Wilmington, DE; Brett Schuman,
Rachel M. Walsh, GOODWIN PROCTER LLP, San Francisco, CA; Douglas J. Kline,
GOODWIN PROCTER LLP, Boston, MA; Andrew S. Ong, GOODWIN PROCTER LLP,
Redwood City, CA; Cindy Chang, GOODWIN PROCTER LLP, New York, NY,

Attorneys for Defendant.



June 30, 2021




                                            1
/s/ Richard G. Andrews
ANDREWS, U.S. DISTRICT JUDGE:

         Before me is Plaintiff’s motion to exclude the expert testimony of Dr. Vijay Madisetti for

Family 6. (D.I. 1379). The matter has been fully briefed. (D.I. 1380, 1422, 1453).

   I.       BACKGROUND

         Plaintiff TQ Delta filed this lawsuit against Defendant 2Wire alleging infringement of

numerous patents. (D.I. 6). I divided the case into separate trials by patent “Family.” (D.I. 280).

This motion before me involves one of the Family 6 Patents: U.S. Patent No. 8,462,835 (“the

’835 patent”). Plaintiff alleges infringement of claims 8 and 10 of the ’835 patent (collectively,

“the Asserted Claims”). (D.I. 1). In both arguing for infringement and defending against claims

of invalidity, Plaintiff put forth testimony and opinions by its expert, Dr. Vijay Madisetti.

Defendant moves to exclude all testimony and opinions offered by Dr. Vijay Madisetti related to

infringement or invalidity of the Asserted Claims of the ’835 patent. (D.I. 1380 at 1).

   II.      LEGAL STANDARD

         Federal Rule of Evidence 702 sets out the requirements for expert witness testimony:

                A witness who is qualified as an expert by knowledge, skill,
                experience, training, or education may testify in the form of an
                opinion or otherwise if: (a) the expert’s scientific, technical, or other
                specialized knowledge will help the trier of fact to understand the
                evidence or to determine a fact in issue; (b) the testimony is based
                on sufficient facts or data; (c) the testimony is the product of reliable
                principles and methods; and (d) the expert has reliably applied the
                principles and methods to the facts of the case.

Fed. R. Evid. 702. The trial court has the “task of ensuring that an expert’s testimony

both rests on a reliable foundation and is relevant to the task at hand.” Daubert v. Merrell Dow

Pharms. Inc., 509 U.S. 579, 594, 597 (1993).

         The Third Circuit has explained:




                                                   2
               Rule 702 embodies a trilogy of restrictions on expert testimony:
               qualification, reliability and fit. Qualification refers to the
               requirement that the witness possess specialized expertise. We have
               interpreted this requirement liberally, holding that “a broad range of
               knowledge, skills, and training qualify an expert.” Secondly, the
               testimony must be reliable; it “must be based on the ‘methods and
               procedures of science’ rather than on ‘subjective belief or
               unsupported speculation’; the expert must have ‘good grounds’ for
               his o[r] her belief. In sum, Daubert holds that an inquiry into the
               reliability of scientific evidence under Rule 702 requires a
               determination as to its scientific validity.” Finally, Rule 702
               requires that the expert testimony must fit the issues in the case. In
               other words, the expert’s testimony must be relevant for the
               purposes of the case and must assist the trier of fact. The Supreme
               Court explained in Daubert that “Rule 702’s ‘helpfulness’ standard
               requires a valid scientific connection to the pertinent inquiry as a
               precondition to admissibility.”

               By means of a so-called “Daubert hearing,” the district court acts as
               a gatekeeper, preventing opinion testimony that does not meet the
               requirements of qualification, reliability and fit from reaching the
               jury.

Schneider ex rel. Estate of Schneider v. Fried, 320 F.3d 396, 404–05 (3d Cir. 2003) (footnote

and internal citations omitted). 1 “But the question of whether the expert is credible or the opinion

is correct is generally a question for the fact finder, not the court.” Summit 6, LLC v. Samsung

Elecs. Co., Ltd., 802 F.3d 1283, 1296 (Fed. Cir. 2015). “Vigorous cross-examination,

presentation of contrary evidence, and careful instruction on the burden of proof are the

traditional and appropriate means of attacking shaky but admissible evidence.” Daubert, 509

U.S. at 596. Because “a strong preference for admitting any evidence that may assist the trier of

fact” underlies the Rules of Evidence, “‘Rule 702, which governs the admissibility of expert

testimony, has a liberal policy of admissibility.’” Pineda v. Ford Motor Co., 520 F.3d 237, 243

(3d Cir. 2008) (quoting Kannankeril v. Terminix Int’l, Inc., 128 F.3d 802, 806 (3d Cir. 1997)).



1
 The Court of Appeals wrote under an earlier version of Rule 702, but the subsequent
amendments to it were not intended to make any substantive change.


                                                  3
    III.      ANALYSIS

           Defendant moves to exclude the testimony of Dr. Vijay Madisetti, one of Plaintiff’s

expert witnesses. (D.I. 1380 at 13). It raises two issues with Dr. Madisetti’s opinions.

           First, Defendant argues that Dr. Madisetti’s “evasiveness at deposition” and “inability to

recognize statements quoted directly from ‘his’ expert reports” indicate that he did not prepare

the reports. (Id.). Defendant specifically contends that there are “glaring discrepancies” between

Dr. Madisetti’s deposition testimony and written reports. (Id.). The asserted discrepancies

indicate that the expert reports reflect the opinions of Plaintiff’s attorneys rather than those of Dr.

Madisetti. (Id. at 13–14). Defendant argues that the opinions therefore violate Federal Rule of

Civil Procedure 26(a)(2)(B), which requires export reports to be “prepared and signed by the

witness.” (Id. at 13).

           Second, Defendant asserts that Dr. Madisetti’s opinions are unhelpful to a trier of fact

because they are “contradictory and unreliable,” and, therefore, his opinions are inadmissible

under Daubert. (Id.). Pointing to deposition testimony, Defendant argues that Dr. Madisetti

“changed course” in some answers and in other cases refused to answer questions that covered

topics he had previously opined upon in his report. (Id. at 16–17).

           Plaintiff, on the other hand, argues that Dr. Madisetti’s responses were neither evasive

nor contradictory with the opinions he provided in his report. (D.I. 1422 at 5–7). Plaintiff further

asserts that, in any case, Defendant has not provided a legitimate basis for excluding Dr.

Madisetti’s opinions because Defendant has not shown that his infringement opinions lack

proper grounding in accepted scientific principles. (Id. at 13–14). Dr. Madisetti’s opinions on

infringement and validity, Plaintiff asserts, would be helpful to a factfinder because they provide

an “element by element comparison of the claims to the accused product.” (Id. at 15).




                                                    4
       I do not think Defendant has provided sufficient grounds to categorically exclude all of

Dr. Madisetti’s opinions and testimony.

       First, regarding the Rule 26(a)(2)(B) argument, Defendant has not shown that Dr.

Madisetti failed to comport with the Rule’s requirement that the report be “prepared and signed

by the witness.” The Advisory Committee notes for Rule 26(a)(2)(B) recognize that counsel may

participate in the preparation of expert reports:

       Rule 26(a)(2)(B) does not preclude counsel from providing assistance to experts in
       preparing the reports, and indeed, with experts such as automobile mechanics, this
       assistance may be needed. Nevertheless, the report, which is intended to set forth the
       substance of the direct examination, should be written in a manner that reflects the
       testimony to be given by the witness and it must be signed by the witness.

Fed. R. Civ. P. 26(a)(2)(B) advisory committee’s note to 1993 amendment. In similar inquiries,

other courts in the Third Circuit have focused on “whether the expert witness ‘offered substantial

input into what was put into the report.’” In re Asbestos Prods. Liab. Litig. (No. VI), 714

F.Supp.2d 535, 542 (E.D. Pa. 2010) (quoting Crowley v. Chait, 322 F.Supp.2d 530, 544 (D.N.J.

2004)). In that case, despite counsel writing the entire supplemental expert report, the court

upheld the report as valid because the expert “testified at deposition that while he did not write

his supplemental report, he agreed with the content of the report.” In re Asbestos Prods. Liab.

Litig. (No. VI), 714 F.Supp.2d at 542. Other courts have excluded expert testimony under Rule

26(a)(2)(B) when, for example, there are “undeniable substantial similarities” between reports

provided by different experts in different cases prepared with assistance from the same counsel.

In re Jackson Nat’l Life Ins. Co. Premium Litig., 2000 WL 33654070 (W.D. Mich. Feb. 8, 2000).

       Defendant alleges that Dr. Madisetti’s deposition testimony at times contradicts opinions

provided in his expert report and at other times evades subject matter opined upon in his report.

These questions go to witness credibility, however, and not to whether Dr. Madisetti provided




                                                    5
“substantial input into what was put into the report.” Crowley v. Chait, 322 F.Supp.2d at 544.

Though Defendant makes the inferential argument that Dr. Madisetti’s alleged contradictions

during deposition suggest his opinions are not reflected in his expert report, these cover at best a

small subset of the opinions provided in Dr. Madisetti’s expert report. Had Defendant chosen to

argue for exclusion of those particular opinions, those contradictions, if true, might have been

persuasive. But they do not support striking the entirety of Dr. Madisetti’s reports and testimony.

Defendant does not put forth any other evidence that Plaintiff’s counsel wrote the expert report

without substantive input from Dr. Madisetti. That evidence is needed to support categorical

exclusion of expert testimony for the expert’s failure to provide “substantial input . . . into the

report.” I therefore find that Dr. Madisetti’s opinions comport with Rule 26(a)(2)(B).

       Second, to the extent the reliability of expert opinion is in dispute, under Daubert,

opinions “must be based on the methods and procedures of science rather than on subjective

belief or unsupported speculation.” Schneider ex rel. Estate of Schneider, 320 F.3d at 404–05

(internal quotations omitted). Defendant’s arguments are limited to alleged contradictions

between Dr. Madisetti’s deposition testimony and his expert report, and allegedly evasive

answers to Defendant’s questions during deposition. None of Defendant’s arguments, however,

question the “scientific validity” of the procedures or tests underlying Dr. Madisetti’s opinions;

rather, they address whether Dr. Madisetti is a credible witness. But the “question of whether the

expert is credible or the opinion is correct is generally a question for the fact finder, not the

court.” Summit 6, LLC, 802 F.3d at 1296. I therefore find that Defendant has not met its burden

of showing that Dr. Madisetti’s opinions should be excluded under Daubert.




                                                   6
   IV.      CONCLUSION

         Defendant misconstrues the standard for exclusion of expert testimony prior to trial.

Questions of witness credibility can be appropriately addressed during cross-examination.

Categorical exclusion of expert testimony because the expert is “nothing more than a

‘mouthpiece’” for Plaintiff’s counsel (D.I. 1380 at 13) requires commensurately compelling

evidence that the expert effectively signed his name onto the report without looking at its

contents. Alternatively, for exclusion under Daubert, Defendant needs to show that the scientific

rationales or procedures underlying the expert’s opinions were improperly applied. Defendant

did not provide evidence of either.

         Defendant’s motion to exclude Dr. Madisetti’s opinion and testimony regarding

infringement and validity for the’835 patent (D.I. 1379) is therefore DENIED.




                                                  7
